Allowable Subject Matter
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
With regard to claims 1, 9, and 16, the closest found prior art of, for example Sarna et al. ‘174, does not disclose the claimed subject matter of pipette system, a method of manufacturing a pipette system, and a kit for assembling a pipette system where the interior space is configured to receive one of a plurality of volume counters without modification of the housing, and wherein the plurality of volume counters includes a first counter and a second counter different than the first counter.  Further, the prior art does not disclose providing a housing that is configured to receive a first volume counter or a second volume counter, the first volume counter being different than the second volume counter; providing a first set of interior adjustment parts that is configured to be coupled with the first volume counter or providing a second set of interior adjustment parts that is configured to be coupled with the second volume counter; assembling the first set of interior adjustment parts or the second set of interior adjustment parts within the housing; and inserting the first volume counter or the second volume counter into a cavity defined by the housing.  Further, the prior art does not disclose a first volume counter configured to be inserted into the body or a second volume counter configured to be inserted into the body; and a first set of interior adjustment parts configured to be coupled with the first volume counter or a second set of interior adjustment parts configured to be coupled with the second volume counter, wherein the opening is configured to receive the first volume counter into the interior space or the second volume counter into the interior space without modification of the housing.  Also, the claimed subject matter is not obvious when looking at the found prior art separately or  in combination with each other.  Therefore the claims are found allowable over the current prior art as the current found prior art does not appear to disclose the above claimed subject matter or render it obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856



/Freddie Kirkland III/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        8/12/2022